--------------------------------------------------------------------------------

SECURITY AGREEMENT
(All Assets)

          THIS SECURITY AGREEMENT (this “Security Agreement”), is made and
entered into as of July 29, 2008, by DORAL ENERGY CORP., a Nevada corporation
(“Debtor”), whose address is 111 N. Sepulveda Blvd., Suite 250, Manhattan Beach,
California 90266, in favor of MACQUARIE BANK LIMITED, a bank incorporated under
the laws of Australia, as Administrative Agent for the ratable benefit of
Lenders (as defined in the Credit Agreement) (“Secured Party”), whose address is
Level 15, No. 1 Martin Place, Metals and Energy Capital, Sydney, NSW 2000,
Australia.

Background:

          1.      On July 29, 2008, Debtor, as Borrower, the other Lenders party
thereto from time to time, and Secured Party, as Administrative Agent for such
Lenders and as a Lender, executed that certain Senior First Lien Secured Loan
Credit Agreement (as amended, modified or supplemented from time to time, the
“Credit Agreement”) pursuant to which, Secured Party agreed to make loans to
Debtor from time to time on the conditions set forth in the Credit Agreement.

          2.      Secured Party has conditioned its obligations under the Credit
Agreement upon, among other things, the execution and delivery by Debtor of this
Security Agreement, and Debtor has agreed to enter into this Security Agreement.

Agreements:

          In order to comply with the terms and conditions of the Credit
Agreement and for and in consideration of the premises and the agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Debtor hereby agrees with Secured Party as
follows:

ARTICLE I
DEFINITIONS

          1.1      Terms Defined Above. As used in this Security Agreement, the
terms “Debtor,” “Secured Party,” and “Credit Agreement” shall have the meanings
indicated above.

          1.2      Definitions Contained in the Credit Agreement. Unless
otherwise defined herein or context otherwise requires, all capitalized terms
used but not defined in this Security Agreement have the meanings given to those
terms in the Credit Agreement.

          1.3      Certain Definitions. As used in this Security Agreement, the
following terms shall have the following meanings, unless the context otherwise
requires:

          “Accounts” has the meaning indicated in subsection 2.1(a) hereof.

--------------------------------------------------------------------------------

          “Code” means the Uniform Commercial Code as presently in effect in the
State of New York, and as amended from time to time.

          “Collateral” means all property, including without limitation cash or
other proceeds, in which Secured Party shall have a security interest pursuant
to Section 2.1 of this Security Agreement.

          “Default” means the occurrence of any of the events specified in
Section 5.3 hereof, whether or not any requirement for notice or lapse of time
or other condition precedent has been satisfied.

          “Equipment” has the meaning indicated in subsection 2.1(b) hereof.

          “Event of Default” means the occurrence of any of the events specified
in Section 5.3 hereof; provided that any requirement for notice or lapse of time
or other condition precedent has been satisfied.

          “General Intangibles” has the meaning indicated in subsection 2.1(c)
hereof.

          “Inventory” has the meaning indicated in subsection 2.1(d) hereof.

          “Other Liable Party” means any person, other than Debtor, who is or
becomes primarily or secondarily liable for any of the Secured Obligations or
who grants Secured Party a lien on any property as security for the Secured
Obligations.

          “Permitted Liens” has the meaning indicated in Section 3.1.

          “Related Rights” means all chattel papers, electronic chattel papers,
payment intangibles, promissory notes, letter of credit rights, supporting
obligations, documents and instruments relating to the Accounts or the General
Intangibles and all rights now or hereafter existing in and to all security
agreements, leases, and other contracts securing or otherwise relating to any
Accounts or General Intangibles or any such chattel papers, electronic chattel
papers, payment intangibles, promissory notes, letter of credit rights,
documents and instruments.

          “Secured Obligations” has the meaning indicated in Section 2.2 hereof.

          “Security Agreement” means this Security Agreement, as the same may
from time to time be amended or supplemented.

          “Security Documents” means this Security Agreement together with all
financing statements filed in connection with this Security Agreement.

          1.4      Terms Defined in Code. Unless otherwise defined herein, all
terms used herein which are defined in the Code shall have the same meaning
herein.

ARTICLE II
SECURITY INTEREST

2

--------------------------------------------------------------------------------

          2.1      Grant of Security Interest. As collateral security for all of
the Secured Obligations, Debtor hereby grants to Secured Party a security
interest in, a general lien upon, and a right of set-off against all of Debtor’s
assets, tangible or intangible, including but not limited to the following and
whether now owned or later acquired:

          (a)      all of Debtor’s accounts (as is defined in the Code) of any
kind (the “Accounts”); all chattel papers, electronic chattel papers, payment
intangibles, promissory notes, letter of credit rights, documents and
instruments relating to the Accounts; and all rights in and to all security
agreements, leases, and other contracts securing or otherwise relating to any
Accounts or any such chattel papers, documents and instruments;

          (b)      all of Debtor’s equipment (as defined in the Code) in all of
its forms, and wherever located, together with all parts thereof and all
accessions or additions thereto, (collectively, the “Equipment”);

          (c)      all of Debtor’s general intangibles (as defined in the Code)
of any kind (the “General Intangibles”); all chattel papers, electronic chattel
papers, payment intangibles, promissory notes, letter of credit rights,
documents and instruments relating to the General Intangibles; and all rights in
and to all security agreements, leases, and other contracts securing or
otherwise relating to any General Intangibles or any such chattel papers,
documents and instruments;

          (d)      all of Debtor’s inventory (as defined in the Code) in all of
its forms, and wherever located, together with all accessions or additions
thereto and products thereof (collectively the “Inventory”);

          (e)      all of Debtor’s investment property (as defined in the Code)
wherever located;

          (f)      all of Debtor’s deposit accounts (as defined in the Code)
wherever located;

          (g)      any additional tangible or intangible property from time to
time delivered to or deposited with Secured Party as security for the Secured
Obligations or otherwise pursuant to the terms of this Security Agreement; and

          (h)      the proceeds, products, supporting obligations, Related
Rights, additions to, substitutions for and accessions of any and all Collateral
described in subparagraphs (a)–(g) in this Section 2.1.

          2.2      Secured Obligations. The security interest in, general lien
upon, and right of set-off against the Collateral is granted to secure the
following (collectively, the “Secured Obligations”):

          (a)      the payment of all the Obligations (as defined in the Credit
Agreement) of Debtor to Secured Party now or hereafter existing including,
without limitation, the Debt of Debtor under the Promissory Note, and any and
all renewals, extensions for any period or rearrangement of the Obligations; and

3

--------------------------------------------------------------------------------

          (b)      the performance of all obligations of Debtor under this
Security Agreement and the other agreements giving rise to the Obligations (as
defined in the Credit Agreement).

ARTICLE III
REPRESENTATIONS AND WARRANTIES

          In order to induce Secured Party to accept this Security Agreement,
Debtor represents and warrants to Secured Party (which representations and
warranties will survive the creation of any Secured Obligations and the
extension of any credit under the Credit Agreement) that:

          3.1      Ownership and Liens. Except for the security interest of
Secured Party granted in this Security Agreement and except for Liens, security
interests and other encumbrances permitted under the Credit Agreement
(“Permitted Liens”), Debtor owns good and valid title to the Collateral free and
clear of any other Liens, adverse claims or options other than Permitted Liens.
Debtor has rights in or the right, power and authority to grant a security
interest in the Collateral to Secured Party in the manner provided herein, free
and clear of any other Liens, adverse claims and options other than Permitted
Liens. No other Lien, adverse claim or option has been created by Debtor or is
known by Debtor to exist with respect to any Collateral other than Permitted
Liens. No financing statement or other security instrument is on file in any
jurisdiction covering any part of the Collateral other than those in favor of
Secured Party other than Permitted Liens. At the time the security interest in
favor of Secured Party attaches, good and valid title to all after-acquired
property included within the Collateral, free and clear of any other Liens,
adverse claims or options (other than those permitted by the first sentence of
this Section 3.1) will be vested in Debtor.

          3.2      Status of Accounts. Each Account hereafter arising will
represent and to the best knowledge of Debtor, each Account now existing
represents, the valid and legally enforceable obligations of a bona fide account
debtor and is not and will not be subject to contra accounts, set-offs, defenses
or counterclaims by or available to account debtors obligated on the Accounts
except as disclosed to Secured Party in writing; and the amount shown as to each
Account on Debtor’s books will be the true and undisputed amount owing and
unpaid thereon, subject to any discounts, allowances, rebates, credits and
adjustments to which the account debtor has a right and which have arisen in
Debtor’s ordinary course of business or which have otherwise been disclosed to
Secured Party in writing.

          3.3      Status of Related Rights. All Related Rights are, and those
hereafter arising will be, valid and genuine.

          3.4      Inventory Not Covered by Other Documents. None of the
Inventory is, and at the time the security interest in favor of Secured Party
attaches none of the Inventory hereafter acquired will be, covered by any
document (as defined in the Code).

          3.5      Name; Organization; Authority. The exact legal name of Debtor
is set forth in the opening paragraph of this Security Agreement. Debtor is a
corporation, duly organized, validly existing, and in good standing under the
laws of the State of Nevada. Debtor is qualified to do business and in good
standing in each other state in which the nature of its business requires it to

4

--------------------------------------------------------------------------------

be so qualified, except where the failure to so qualify could not reasonably be
expected to cause a Material Adverse Effect. The execution, delivery and
performance of this Security Agreement has been duly authorized by all corporate
action, and this Security Agreement constitutes the valid and binding obligation
of Debtor, enforceable against Debtor in accordance with its terms, except as
the enforceability thereof may be limited or affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles.

          3.6      Location. Debtor’s chief executive office and chief place of
business is located at the address set forth in the opening paragraph of this
Security Agreement. The office where Debtor keeps its records concerning the
Accounts and the General Intangibles and the original of all the Related Rights
has the same address as Debtor’s chief executive office and chief place of
business. Debtor’s Inventory and Equipment (other than mobile goods) are located
in the States of California, Nevada and New Mexico and such other states as
Debtor shall have from time to time given notice of to Lender.

          3.7      Secured Party’s Security Interest. This Security Agreement
creates a valid and binding security interest in the Collateral securing the
Secured Obligations. Upon filing the financing statements described in Section
4.10 of this Security Agreement covering the Collateral in the Office of the
Secretary of State of the State of Nevada, Secured Party will have a fully
perfected security interest in that Collateral in which a security interest may
be perfected by filing, subject only to Permitted Liens. No further or
subsequent filing, recording, registration or other public notice of such
security interest is necessary in any office or jurisdiction in order to perfect
such security interest or to continue, preserve or protect such security
interest except for continuation statements or for filings upon the occurrence
of any of the events stated in Section 4.10 of this Security Agreement. Such
perfected security interest in the Collateral constitutes a first-priority
security interest under the Code, subject only to Permitted Liens.

ARTICLE IV
COVENANTS AND AGREEMENTS

          A deviation from the provisions of this Article IV shall not
constitute a Default under this Security Agreement if such deviation is
consented to in writing (in the manner provided in the Credit Agreement) in
advance by Secured Party. Without the prior written consent of Secured Party,
Debtor will at all times comply with the covenants contained in this Article IV,
from the date hereof and for so long as any part of the Secured Obligations
(other than indemnity obligations and similar obligations that survive the
termination of the Loan Documents for which no notice of a claim has been
received by Debtor) or the commitment of Secured Party to make loans under the
Credit Agreement is outstanding.

          4.1      Title; Prohibited Liens and Filings. Debtor agrees to protect
the title to the Collateral. Debtor will not pledge, mortgage, otherwise
encumber, create or suffer a Lien to exist on any of the Collateral (other than
in favor of Secured Party or as permitted by the Credit Agreement) or sell,
assign or otherwise transfer any of the Collateral (other than as permitted by
the Credit Agreement) to or in favor of any person other than Secured Party.
Debtor will not file or permit to be filed or recorded any financing statement
or other security instrument with

5

--------------------------------------------------------------------------------

respect to the Collateral other than in favor of Secured Party or as permitted
by the Credit Agreement.

          4.2      Taxes, Etc. Debtor agrees to pay prior to delinquency all
taxes, charges, Liens and assessments against the Collateral which, if unpaid,
might result in the imposition of a Lien on the Collateral; provided, however,
Debtor shall not be required to pay any tax, charge, Lien or assessment that is
not yet past due or is being contested in good faith by appropriate proceedings
diligently conducted by or on behalf of Debtor and if Debtor shall have set up
reserves therefor adequate under GAAP.

          4.3      Possession of Collateral. Secured Party shall be deemed to
have possession of any of the Collateral in transit to it or set apart for it.
Otherwise, the Collateral shall remain in Debtor’s possession or control at all
times (except where Secured Party chooses to perfect its security interest by
possession in addition to the filing of a financing statement) at Debtor’s risk
of loss and shall (except for temporary removal consistent with its normal use)
be kept at locations owned or leased by Borrowers.

          4.4      Inspection of Collateral. Upon reasonable notice, Secured
Party may from time to time during normal business hours, inspect Debtor’s
records concerning the Accounts and the General Intangibles, the originals of
the Related Rights, the Equipment, the Inventory and other Collateral but not as
to unreasonably interfere with the business of Debtor.

          4.5      Further Assurances. Debtor will from time to time sign,
execute, deliver and file, alone or with Secured Party, upon reasonable request,
any financing statements, security agreements or other documents necessary or
convenient to perfect or continue in favor of Secured Party a first-priority
security interest in the Collateral; procure any necessary instruments or
documents as may be reasonably requested by Secured Party; and take all further
action that may be necessary or desirable, or that Secured Party may reasonably
request, to confirm, perfect, preserve and protect the security interests
intended to be granted hereby. Notwithstanding the previous sentence, however,
Debtor hereby authorizes Secured Party to execute and deliver on behalf of
Debtor and to file such financing statements, security agreements and other
documents without the signature of Debtor either in Secured Party’s name or in
the name of Debtor and as attorney-in-fact for Debtor. Debtor shall do all such
additional and further acts or things, give such assurances and execute such
documents or instruments as Secured Party reasonably requires to vest more
completely in and assure to Secured Party its rights under this Security
Agreement, including, without limiting the generality of the foregoing, (a)
marking conspicuously each chattel paper or electronic chattel paper included in
the Collateral and, at the request of Secured Party, each of Debtor’s records
pertaining to the Collateral with a legend, in form and substance satisfactory
to Secured Party, indicating that such chattel paper or Collateral is subject to
the security interest granted by this Security Agreement and (b) if any Account,
General Intangible or Related Right is evidenced by a promissory note, chattel
paper, electronic chattel paper or other instrument, transferring, delivering,
assigning to Secured Party such promissory note, chattel paper, electronic
chattel paper or other instrument duly endorsed and authenticated and
accompanied by duly executed instruments of transfer and assignment, all in form
and substance reasonably satisfactory to Secured Party, to be held by Secured
Party as Collateral under this Security Agreement.

6

--------------------------------------------------------------------------------

          4.6      Filing Reproductions. At the option of Secured Party, a
carbon, photographic or other reproduction of this Security Agreement or of a
financing statement covering the Collateral shall be sufficient as a financing
statement and may be filed as a financing statement.

          4.7      Delivery of Information. Debtor will transmit promptly to
Secured Party all information that Debtor may have or receive with respect to
(a) the Collateral or (b) account debtors or obligors in respect of the
Accounts, the General Intangibles and the Related Rights, in each case which
could reasonably be expected to materially and adversely affect the aggregate
value of the Collateral or Secured Party’s rights or remedies with respect
thereto.

          4.8      Compromise of Collateral. Debtor will not adjust, settle or
compromise any of the Accounts, the General Intangibles or the Related Rights
without the prior written consent of Secured Party, other than in a manner that
does not materially affect the aggregate value of the Collateral and is in the
ordinary course of business.

          4.9      Expenses. Debtor agrees to pay to Secured Party at Secured
Party’s offices, all advances, charges, costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by Secured Party in connection with
the transaction which gives rise to this Security Agreement, in connection with
confirming, perfecting and preserving the security interest created under this
Security Agreement, in connection with protecting Secured Party against the
claims or interests of any Person against the Collateral, and in exercising any
right, power or remedy conferred by this Security Agreement or by law or in
equity (including, but not limited to, reasonable attorneys’ fees and legal
expenses incurred by Secured Party in the collection of instruments deposited
with or purchased by Secured Party and amounts incurred in connection with the
operation, maintenance or foreclosure of any or all of the Collateral). The
amount of all such advances, charges, costs and expenses shall be due and
payable by Debtor to Secured Party upon ten (10) days after invoice or demand by
Secured Party together with interest thereon from the due date at the Default
Rate as provided in the Credit Agreement.

          4.10      Financing Statement Filings; Notifications. Debtor
recognizes that financing statements pertaining to the Collateral will be filed
with the Office of the Secretary of State of the State of Nevada. Debtor will
promptly notify Secured Party of any condition or event that may change the
proper location for the filing of any financing statements or other public
notice or recordings for the purpose of perfecting a security interest in the
Collateral. Without limiting the generality of the foregoing, Debtor will (a)
promptly notify Secured Party of any change to a jurisdiction other than as
represented in Section 3.5 or Section 3.6 (i) in the location of Debtor’s chief
executive office or chief place of business; (ii) in the location of the
Inventory (other than Inventory sold or leased in the ordinary course of
business); (iii) in the location of the Equipment (other than Equipment removed
in the ordinary course of business for not more than thirty (30) days) or
disposed of as permitted by the Credit Agreement; (iv) in the location of the
office where Debtor keeps its records concerning the Accounts; or (v) in the
“location” of Debtor within the meaning of the Code; (b) prior to any of the
Collateral becoming so related to any particular real estate so as to become a
fixture on such real estate, notify Secured Party of the description of such
real estate and the name of the record owner thereof; and (c) promptly notify
Secured Party of any change in Debtor’s name, identity or limited liability
company structure. In any notice furnished pursuant to this section, Debtor will
expressly state that the notice is required by this Security Agreement and
contains facts that will or may require additional filings

7

--------------------------------------------------------------------------------

of financing statements or other notices for the purpose of continuing
perfection of Secured Party’s security interest in the Collateral.

          4.11      Maintenance of Collateral Generally. Except as otherwise
provided in the Credit Agreement, (a) Debtor will maintain all the Collateral in
good condition, repair, and working order (ordinary wear and tear excepted), and
substantially in accordance with any manufacturer’s manual if applicable; (b)
Debtor will not misuse, abuse, waste, destroy, endanger or allow the Collateral
to deteriorate, except, with respect to the Equipment only, for ordinary wear
and tear from its intended use; (c) Debtor will promptly, or in the case of any
loss or damage to any goods included in the Collateral as soon as practicable,
make or cause to be made all repairs, replacements or other improvements to the
Collateral as are necessary or desirable to accomplish the foregoing; and (d)
Debtor will not use any Collateral in violation of any law, statute, ordinance
or regulation or allow it to be so used.

          4.12      Account Obligations. The Debtor will duly perform or cause
to be performed all obligations of Debtor with respect to the goods or services,
the sale or lease or rendition of which gave rise or will give rise to each
Account relating thereto.

          4.13      Use of Inventory. If an Event of Default has occurred and is
continuing, Debtor may use its Inventory in any lawful manner not inconsistent
with this Security Agreement and with the terms of insurance thereon and may
sell, lease or otherwise dispose of its Inventory in the ordinary course of
business. Debtor will not and shall not be permitted to use any item of
Inventory in a manner inconsistent with the holding thereof for sale, lease or
disposition in the ordinary course of business or in contravention of the terms
of any agreement. A sale, lease or disposition in the ordinary course of
business does not include the exchange of items of Inventory for goods in kind
or otherwise or transfers of items of Inventory made in satisfaction of present
or future Secured Obligations.

          4.14      Proceeds. Upon the terms and conditions set forth in the
Credit Agreement and at the request of Secured Party, Debtor will deliver to
Secured Party promptly upon receipt, all proceeds received by Debtor from the
sale or disposition of the Collateral in the exact form in which they are
received. To evidence Secured Party’s rights in this regard, Debtor will assign
or endorse proceeds to Secured Party as Secured Party reasonably requests.
Secured Party may, from time to time, in its discretion, hold non-cash proceeds
as part of the Collateral or apply cash proceeds received by Secured Party in
the manner set forth in Section 5.2 of this Security Agreement. Upon the terms
and conditions set forth in the Credit Agreement and at the request of Secured
Party, Debtor will notify obligors on all of the Collateral to make payments
directly to Secured Party, and thereafter Secured Party may endorse as Debtor’s
agent any checks, instruments, chattel paper or other documents connected with
the Collateral, take control of proceeds of the Collateral and may hold the
non-cash proceeds as part of the Collateral and may apply cash proceeds received
by Secured Party in the manner set forth in Section 5.2 of this Security
Agreement and may take any action necessary to obtain, preserve and enforce the
Liens granted hereunder and maintain and preserve the Collateral.

          4.15      Insurance. Debtor shall have and maintain, with financially
sound and reputable insurers, insurance (subject to customary deductible and
retention) satisfactory in all respects to Secured Party covering the goods
included in the Collateral against such liabilities, risks and

8

--------------------------------------------------------------------------------

contingencies, by such methods and in such amounts as provided in the Credit
Agreement. Policies evidencing any such property insurance will name Secured
Party as an additional insured and loss payee and provide for a minimum of
thirty (30) days prior written notice to Secured Party of any cancellation.
Debtor shall furnish Secured Party with certificates or other evidence of
compliance with the foregoing insurance provisions as provided in the Credit
Agreement. Secured Party may act as attorney-in-fact for Debtor and Debtor
hereby irrevocably appoints Secured Party as Debtor’s true and lawful
attorney-in-fact, with full power of substitution, in Secured Party’s name or
Debtor’s name or otherwise, but at Debtor’s cost and expense and without notice
to Debtor upon the occurrence and during the continuance of an Event of Default,
to obtain, adjust, sell and cancel such insurance and endorse any draft drawn by
insurers of the goods included in the Collateral. If any insurance policy
covering the goods included in the Collateral expires or is canceled before the
Secured Obligations are paid in full or before the termination of the Secured
Party’s Commitment to make loans as provided in the Credit Agreement, at Secured
Party’s option, Secured Party may, at Debtor’s expense, obtain replacement
insurance which may, but need not, be single interest insurance in favor of
Secured Party.

          4.16      Collateral not to be Fixture or Accession. Debtor will not
permit any Collateral to become so related to any particular real estate so as
to become a fixture on such real estate or to be installed in or affixed to
other goods so as to become an accession to such other goods unless such other
goods are included in the Collateral; in the event that any Collateral is to
become so related to any particular real estate or so installed or affixed to
other goods, prior thereto Debtor will (a) notify Secured Party of such fact and
(b) upon demand of Secured Party furnish written consents to Secured Party’s
security interest and disclaimers of any interest in such Collateral signed by
any Person having an interest in such real estate or such other goods, if
applicable.

          4.17      Delivery of Certificate of Title to Equipment. In the case
of Equipment now owned constituting goods in which a security interest is
perfected by a notation on the certificate of title or similar evidence of the
ownership of such goods, Debtor shall, as soon as practicable after a request by
Secured Party, deliver to Secured Party any and all certificates of title,
applications for title or similar evidence of ownership of such Equipment and
shall cause Secured Party to be named as lienholder on any such certificate of
title or other evidence of ownership. In the case of such Equipment hereafter
acquired, Debtor shall provide evidence of ownership within ten (10) days of its
acquisition of such Equipment. Debtor shall provide notice to Secured Party of
any material loss or damage to any Equipment and shall not permit any such
Equipment to become a fixture to real estate or an accession to other personal
property other than as permitted in the Credit Agreement.

          4.18      Third-Party Acknowledgments; Control Agreements. If any of
the Collateral is in the possession of a third-party, Debtor will join with
Secured Party in notifying the third-party of Secured Party’s security interest
and obtaining an acknowledgment in form and substance reasonably satisfactory to
Secured Party from such third-party that it is holding the Collateral for the
benefit of the Secured Party. Debtor will fully cooperate with Secured Party in
obtaining a control agreement in form and substance reasonably satisfactory to
Secured Party with respect to any Collateral consisting of deposit accounts,
investment property, electronic chattel paper or letter of credit rights.

9

--------------------------------------------------------------------------------

ARTICLE V
RIGHTS, REMEDIES AND DEFAULT

          5.1      With Respect to Collateral. Secured Party is hereby fully
authorized and empowered (without the necessity of any further consent or
authorization from Debtor) and the right is expressly granted to Secured Party,
and Debtor hereby constitutes, appoints and makes Secured Party as Debtor’s true
and lawful attorney-in-fact and agent for Debtor and in Debtor’s name, place and
stead with full power of substitution, in Secured Party’s name or Debtor’s name
or otherwise, for Secured Party’s sole use and benefit, but at Debtor’s cost and
expense, to exercise, without notice, all or any of the following powers at any
time following the occurrence and during the continuation of an Event of Default
hereunder with respect to all or any of the Collateral:

          (a)      notify account debtors or the obligors on the Accounts, the
General Intangibles and the Related Rights to make and deliver payment to
Secured Party;

          (b)      to demand, sue for, collect, receive and give acquittance for
any and all monies due or to become due by virtue thereof and otherwise deal
with proceeds;

          (c)      to receive, take, endorse, assign and deliver any and all
checks, notes, drafts, documents and other negotiable and non-negotiable
instruments and chattel paper taken or received by Secured Party in connection
therewith;

          (d)      to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto;

          (e)      to sell, transfer, assign or otherwise deal in or with the
same or the proceeds or avails thereof or the relative goods, as fully and
effectively as if Secured Party were the absolute owner thereof; and

          (f)      to extend the time of payment of any or all thereof and to
grant waivers and make any allowance or other adjustment with reference thereto;
provided, however, Secured Party shall be under no obligation or duty to
exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any Collateral.

          5.2      Application of Cash Sums. All cash sums paid to and received
by Secured Party on account of the Collateral will be (a) released to Debtor for
use in Debtor’s business or, at the option of Secured Party pursuant to the
terms and conditions of the Credit Agreement, (b) applied by Secured Party on
the Secured Obligations whether or not such Secured Obligations shall have by
its terms matured, in accordance with the Credit Agreement; provided, however,
Secured Party need not apply or give credit for any item included in such sums
until Secured Party has received final payment thereof at its banking quarters
or solvent credits accepted as such by Secured Party; and provided further that
Secured Party’s failure to so apply any such sums shall not be a waiver of
Secured Party’s right to so apply such sums or any other sums at any time.

10

--------------------------------------------------------------------------------

          5.3      Events of Default. An “Event of Default” under this Security
Agreement shall occur upon the occurrence of an “Event of Default” under the
Credit Agreement.

          5.4      Default Remedies. Upon the occurrence and during the
continuation of any Event of Default, Secured Party may then, or at any time
thereafter and from time to time after giving any notice required under the
Credit Agreement, if any notice is required with respect to such Event of
Default, apply, set-off, collect, sell in one or more sales, lease, or otherwise
dispose of, any or all of the Collateral, in its then condition or, at Secured
Party’s option, following any commercially reasonable preparation or processing,
in such order as Secured Party may elect, and any such sale may be made either
at public or private sale at its place of business or elsewhere, or at any
brokers’ board or securities exchange, either for cash or upon credit or for
future delivery, and Secured Party may be the purchaser of any or all Collateral
so sold and may hold the same thereafter in its own right free from any claim of
Debtor or right of redemption. No such purchase or holding by Secured Party
shall be deemed a retention by Secured Party in satisfaction of the Secured
Obligations. All demands, notices and advertisements, and the presentment of
property at sale are hereby waived except to the extent reasonably necessary to
conduct a commercially reasonable sale. If, notwithstanding the foregoing
provisions, any applicable provision of the Code or other law requires Secured
Party to give reasonable notice of any such sale or disposition or other action,
Debtor hereby agrees ten (10) days prior written notice shall constitute
reasonable notice. Secured Party may require Debtor to assemble the Collateral
and make it available to Secured Party at a place designated by Secured Party
which is reasonably convenient to Secured Party and Debtor. Any sale hereunder
may be conducted by an auctioneer or any officer or agent of Secured Party.

          5.5      Proceeds. Upon the occurrence of any Event of Default, the
proceeds of any sale or other disposition of the Collateral and all sums
received or collected by Secured Party from or on account of the Collateral
shall be applied by Secured Party in the manner set forth in the Code.

          5.6      Deficiency. Debtor shall remain liable to Secured Party for
any unpaid Secured Obligations, advances, costs, charges and expenses, together
with interest thereon and shall pay the same immediately to Secured Party as set
forth in the Credit Agreement.

          5.7      Secured Party’s Duties. The powers conferred upon Secured
Party by this Security Agreement are solely to protect the interest of Secured
Party in the Collateral and shall not impose any duty upon Secured Party to
exercise any such powers. Secured Party shall be under no duty whatsoever to
make or give any presentment, demand for performance, notice of nonperformance,
protest, notice of protest, notice of dishonor, or other notice or demand in
connection with any Collateral or the Secured Obligations, or to take any steps
necessary to preserve any rights against prior parties. Secured Party shall not
be liable for failure to collect or realize upon any or all of the Secured
Obligations or Collateral, or for any delay in so doing, nor shall Secured Party
be under any duty to take any action whatsoever with regard thereto. Secured
Party shall use reasonable care in the custody and preservation of any
Collateral in its possession but need not take any steps to keep the Collateral
identifiable. Secured Party shall have no duty to comply with any recording,
filing, or other legal requirements necessary to establish or maintain the
validity, priority or enforceability of, or Secured Party’s rights in or to, any
of the Collateral.

11

--------------------------------------------------------------------------------

          5.8      Secured Party’s Actions. Debtor waives any right to require
Secured Party to proceed against any Person, exhaust any Collateral, or have any
Other Liable Party joined with Debtor in any suit arising out of the Secured
Obligations or this Security Agreement or pursue any other remedy in Secured
Party’s power; waives any and all notice of acceptance of this Security
Agreement or of creation, modification, rearrangement, renewal or extension for
any period of any of the Secured Obligations from time to time; and waives any
defense arising by reason of any disability or other defense of any Other Liable
Party, or by reason of the cessation from any cause whatsoever of the liability
of any Other Liable Party. All dealings between Debtor and Secured Party,
whether or not resulting in the creation of the Secured Obligations, shall
conclusively be presumed to have been had or consummated in reliance upon this
Security Agreement. Until all the Secured Obligations shall have been paid in
full (other than indemnity obligations and similar obligations that survive the
termination of the Loan Documents for which no notice of a claim has been
received by Debtor), Debtor shall have no right to subrogation, and Debtor
waives until all the Secured Obligations shall have been paid in full (other
than indemnity obligations and similar obligations that survive the termination
of the Loan Documents for which no notice of a claim has been received by
Debtor) any right to enforce any remedy which Secured Party now has or may
hereafter have against Other Liable Party and waives any benefit of and any
right to participate in any Collateral or security whatsoever now or hereafter
held by Secured Party. Debtor authorizes Secured Party, without notice or demand
and without any reservation of rights against Debtor and without affecting
Debtor’s liability hereunder or on the Secured Obligations, from time to time to
(a) take and hold any other property as collateral, other than the Collateral,
for the payment of any or all of the Secured Obligations, and exchange, enforce,
waive and release any or all of the Collateral or such other property; (b) apply
the Collateral or such other property and direct the order or manner of sale
thereof as Secured Party in its discretion may determine; (c) renew, extend for
any period, accelerate, modify, compromise, settle or release the obligation of
any Other Liable Party with respect to any or all of the Secured Obligations or
Collateral; (d) waive, enforce, modify, amend or supplement any of the
provisions of any of the Security Documents, the Credit Agreement or the
Promissory Note or any other promissory note or document evidencing any of the
Secured Obligations (except for an amendment or supplement to any of the
foregoing to which Debtor is a party to the extent such amendment or supplement
requires the consent of Debtor); and (e) release or substitute any Other Liable
Party.

          5.9      Transfer of Secured Obligations and Collateral. Secured Party
may transfer any or all of Secured Party’s interest in the Secured Obligations,
and upon any such transfer Secured Party may transfer any or all of the
Collateral and shall be fully discharged thereafter from all liability with
respect to the Collateral so transferred, and the transferee shall be vested
with all rights, powers and remedies of Secured Party hereunder with respect to
Collateral so transferred; provided, however, with respect to any Collateral not
so transferred, Secured Party shall retain all rights, powers and remedies
provided under this Security Agreement. Secured Party may at any time deliver
any or all of the Collateral to Debtor whose receipt shall be a complete and
full acquittance for the Collateral so delivered, and Secured Party shall
thereafter be discharged from any liability therefor.

          5.10      Cumulative Security. The execution and delivery of this
Security Agreement in no manner shall impair or affect any other security (by
endorsement or otherwise) for the Secured Obligations. No security taken
hereafter as security for the Secured Obligations shall

12

--------------------------------------------------------------------------------

impair in any manner or affect this Security Agreement. All such present and
future additional security is to be considered as cumulative security.

          5.11      Continuing Agreement. This is a continuing Security
Agreement and the grant of a security interest hereunder shall remain in full
force and effect and all the rights, powers and remedies of Secured Party
hereunder shall continue to exist until (a) the Secured Obligations are paid in
full (other than indemnity obligations and similar obligations that survive the
termination of the Loan Documents for which no notice of a claim has been
received by Debtor), (b) Secured Party has no further obligation to advance
monies to Debtor under the Credit Agreement and (c) Secured Party, upon written
request of Debtor, has executed a written termination statement, reassigned to
Debtor, without recourse, the Collateral and all rights conveyed hereby and
returned possession of the Collateral to Debtor. Furthermore, it is contemplated
by the parties hereto that there may be times when no Secured Obligations are
owing; notwithstanding such occurrences, however, this Security Agreement shall
remain valid and shall be in full force and effect as to subsequent Secured
Obligations provided Secured Party has not executed a written termination
statement and returned possession of the Collateral to Debtor. Otherwise this
Security Agreement shall continue irrespective of the fact that the liability of
any Other Liable Party may have ceased, or irrespective of the validity or
enforceability of the Promissory Note or any of the Security Documents,
including the Credit Agreement, to which any Other Liable Party may be a party,
and notwithstanding the reorganization, death, incapacity or bankruptcy of any
Other Liable Party, and notwithstanding the reorganization or bankruptcy of
Debtor, or any other event or proceeding affecting Debtor or any Other Liable
Party.

          5.12      Cumulative Rights. The rights, powers and remedies of
Secured Party hereunder shall be in addition to all rights, powers and remedies
given by statute or rule of law and are cumulative. The exercise of any one or
more of the rights, powers and remedies provided herein shall not be construed
as a waiver of any other rights, powers and remedies of Secured Party.
Furthermore, regardless of whether or not the Uniform Commercial Code is in
effect in the jurisdiction where such rights, powers and remedies are asserted,
Secured Party shall have the rights, powers and remedies of a secured party
under the Code. Secured Party may exercise its bankers’ Lien or right of set-off
with respect to the Secured Obligations in the same manner as if the Secured
Obligations were unsecured.

          5.13      Exercise of Rights, Etc. Time shall be of the essence for
the performance of any act under this Security Agreement or the Secured
Obligations by Debtor or Other Liable Party, but neither Secured Party’s
acceptance of partial or delinquent payments nor any forbearance, failure or
delay by Secured Party in exercising any right, power or remedy shall be deemed
a waiver of any obligation of Debtor or of Other Liable Party or of any right,
power or remedy of Secured Party or preclude any other or further exercise
thereof; and no single or partial exercise of any right, power or remedy shall
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy.

          5.14      Remedy and Waiver. Secured Party may remedy any Default or
Event of Default without waiving the Default or Event of Default or waiving any
prior or subsequent Default or Event of Default.

13

--------------------------------------------------------------------------------

          5.15      Non-Judicial Remedies. Secured Party may enforce its rights
hereunder without prior judicial process or judicial hearing, and Debtor
expressly waives, renounces and knowingly relinquishes any and all legal rights
which might otherwise require Secured Party to enforce its rights by judicial
process. In so providing for non-judicial remedies, Debtor recognizes and
concedes that such remedies are consistent with the usage of the trade, are
responsive to commercial necessity, and are the result of bargain at arm’s
length. Nothing herein is intended to prevent Secured Party or Debtor from
resorting to judicial process at any party’s option.

          5.16      Compliance with Other Laws. Secured Party may comply with
the requirements of any applicable state or federal law in connection with the
disposition of all or any part of the Collateral, and compliance with such laws
will not be considered to adversely affect the commercial reasonableness of any
sale of all or any part of the Collateral.

          5.17      Disclaimer of Warranties. Secured Party may sell the
Collateral without giving any warranties as to the Collateral. Secured Party may
specifically disclaim any warranties of title or similar warranties. The
disclaimer of any such warranties will not be considered to adversely affect the
commercial reasonableness of any sale of all or any part of the Collateral.

          5.18      Sales on Credit. If Secured Party sells all or any part of
the Collateral upon credit, Debtor will be credited only with payments actually
made by the purchaser, received by the Secured Party and applied against the
Secured Obligations. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and Debtor shall be credited with the
proceeds of such sale.

ARTICLE VI
MISCELLANEOUS

          6.1      Preservation of Liability. Neither this Security Agreement
nor the exercise by Secured Party of (or the failure to so exercise) any right,
power or remedy conferred herein or by law shall be construed as relieving any
Person liable on the Secured Obligations from liability on the Secured
Obligations and for any deficiency thereon.

          6.2      Notices. Any record, notice, demand or document which either
party is required or may desire to give hereunder shall be given as provided in
the Credit Agreement.

          6.3      Choice of Law. THIS SECURITY AGREEMENT HAS BEEN MADE IN AND
THE SECURITY INTEREST GRANTED HEREBY IS GRANTED IN AND EACH SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF TEXAS (EXCEPT TO THE EXTENT THAT THE LAWS OF ANY OTHER
JURISDICTION GOVERN THE PERFECTION AND PRIORITY OF THE SECURITY INTEREST GRANTED
HEREBY) WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

          6.4      Amendment and Waiver. This Security Agreement may not be
amended (nor may any of its terms be waived) except in the manner provided in
the Credit Agreement.

          6.5      Severability. If any provision of this Security Agreement is
rendered or declared invalid, illegal or unenforceable by reason of any existing
or subsequently enacted legislation or by a judicial decision which shall have
become final, Debtor and Secured Party shall promptly

14

--------------------------------------------------------------------------------

meet and discuss substitute provisions for those rendered invalid, illegal or
unenforceable, but all of the remaining provisions shall remain in full force
and effect

          6.6      Survival of Agreements. All representations and warranties of
Debtor herein, and all covenants and agreements herein not fully performed
before the effective date of this Security Agreement, shall survive such date.

          6.7      Counterparts. This Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof. Each counterpart shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument.

          6.8      Successors and Assigns. The covenants and agreements herein
contained by or on behalf of Debtor shall bind Debtor, Debtor’s legal
representatives, successors and assigns and all persons who become bound as a
debtor to this Security Agreement and shall inure to the benefit of Secured
Party, its successors and permitted assigns under the Credit Agreement.

          6.9      Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Security
Agreement are only for the convenience of the parties and shall not be construed
to have any effect or meaning with respect to the other content of such
articles, sections, subsections or other divisions, such other content being
controlling as to the agreement between the parties hereto.

          6.10      WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, EACH OF THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE PROMISSORY NOTE, THIS AGREEMENT OR THE OTHER SECURITY
DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED THEREBY, BEFORE OR AFTER MATURITY.

          6.11      Interest. It is the intention of the parties hereto to
comply strictly to usury laws applicable to the Secured Party. Interest on the
Debt is expressly limited so that in no contingency or event whatsoever, whether
by acceleration of the maturity of the Promissory Note or otherwise, shall the
interest taken, reserved, contracted for, charged or received by the Secured
Party exceed the maximum amount permissible under applicable law. If from any
circumstances whatsoever fulfillment of any provisions of the Credit Agreement,
this Agreement, any of the other Security Documents or of any other document
evidencing, securing or pertaining to the Debt evidenced by the Promissory Note,
at the time performance of such provision shall be due, would be usurious under
applicable law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity so that the aggregate consideration which
constitutes interest that is contracted for, taken, reserved, charged for, or
received shall not exceed the maximum amount allowed by applicable law and such
amount that would otherwise be excessive interest shall be applied to the
reduction of the principal amount owing under the Promissory Note or on account
of any other Debt of the Debtor to the Secured Party, or if principal of the
Promissory Note and such other Debt has been paid in full, refunded to the
Debtor. In determining whether

15

--------------------------------------------------------------------------------

or not the interest paid or agreed to be paid for the use, forbearance, or
detention of sums hereunder exceeds the highest lawful rate, the Debtor and the
Secured Party shall, to the maximum extent permitted by applicable law, (a)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (b) exclude voluntary prepayments and the effects thereof, (c)
amortize, prorate, allocate and spread the total amount of interest throughout
the full term of such Debt so that the actual rate of interest on account of
such Debt does not exceed the highest lawful rate, and/or (d) allocate interest
between portions of such Debt, to the end that no such portion shall bear
interest at a rate greater than that permitted by applicable law.

          THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE PROMISSORY NOTE AND
THE SECURITY DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE MATTERS ADDRESSED HEREIN AND THEREIN AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

16

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed by its duly authorized undersigned officers effective as of July 29,
2008.

DEBTOR:

DORAL ENERGY CORP.,
a Nevada corporation

  By: /s/ Paul Kirkitelos     Paul Kirkitelos     President & CEO

SIGNATURE PAGE TO SECURITY AGREEMENT

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed by its duly authorized undersigned officers effective as of July 29,
2008.

SECURED PARTY:

MACQUARIE BANK LIMITED,
a bank incorporated under the laws of Australia

  By: /s/ Andrew Sinclair   Name: Andrew Sinclair   Title: Division Director    
          By: /s/ Thomas Cullinan   Name: Thomas Cullinan   Title: Attorney

SIGNATURE PAGE TO SECURITY AGREEMENT

--------------------------------------------------------------------------------